CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders Putnam Equity Spectrum Fund: We consent to the use of our report, dated June 9, 2014, with respect to the financial statements included herein, of Putnam Equity Spectrum Fund, and to the references to our firm under the captions "Financial Highlights" in the prospectus and "Independent Registered Public Accounting Firm and Financial Statements" in the Statement of Additional Information. /s/ KPMG LLP Boston, Massachusetts August 25, 2014
